Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicant on 07/06/20. 
Claims 1, 4, 8, 11, 15 and 18 are amended
Claims 5-6, 12-13, and 19-20 are cancelled
No claims are added
Claims 1-4, 7-11, 14-18 and 21 are pending

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 14-18 and 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1-4 and 7 is/are directed to a method which is directed to the statutory category of a process.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 8-11 and 14 is/are directed to a system which is directed to the statutory category of a machine.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 15-18 and 21 is/are directed to a non-transitory computer readable medium which is directed to the statutory category of an article of manufacture.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “A method for identifying commonly cited references, comprising: receiving, a search query, the search query identifying an examiner in a patent office; in response to the querying, receiving results, the results including experience metrics for the examiner, reference metrics for the examiner, and allowance metrics for the examiner, wherein the reference metrics includes references cited by the examiner for patent rejections and wherein the allowance metrics includes case law references cited in office action responses against patent rejections of the examiner; transmitting, a name for the examiner, an experience section, a reference section, and an allowance rate section, wherein the experience section includes a technology experience score for the examiner based on the experience metrics, the reference section includes the reference metrics, and the allowance rate section includes: the allowance metrics; allowance visualization options; and an allowance visualization based on the allowance metrics and a selected visualization option of the allowance visualization options; calculating for each respective reference of the references cited, a total number of instances where the respective reference was cited by the examiner; selecting references for a list of most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; transmitting an update command to the at least one database for an entry of the examiner with the list of the common references cited by the examiner in rejections; calculating for each respective case law reference of the case law references cited in office action responses against patent rejections, a total number of instances where the respective case law reference was cited in office action responses against patent rejections for patent applications which were allowed; selecting case law references for a list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited; transmitting, the list of the most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; and transmitting, the list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to collecting information related to an examiner at the Patent Office, including information related to experience metrics and allowance metrics for the examiner, once the information is gathered, the examiner metrics is analyzed to determine technology experience score and allowance rate information, then displaying results related to the information collected and analyzed. Managing information related to examiners at the Patent Office for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The present claims recite steps like those identified by the court as abstract, “certain methods of organizing human activity,” specifically like commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Additionally, the claims are directed toward mathematical concepts because they recite mathematical relationships and calculations, e.g., “calculating, for each respective reference of the references cited, a total number of instances where the respective reference was cited by the examiner”; “calculating, for each respective case law reference . . . a total number of instances  . . . cited”; and “including . . . a reference section . . . based on the total calculated for each respective reference of the references cited” and “list of the most common case law references . . . based on the total calculated” [Claim 1].
Independent Claims 8 and 15 is/are parallel to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A method for identifying commonly cited references, comprising: generating a user interface for display on a computing device;  via the user interface, querying at least one database with the search query; from the at least one database, for display on the user interface, transmitting an update command to the at least one database for an entry of the examiner with the list of the common references cited by the examiner in rejections, for display in the reference section of the user interface, for display in the allowance rate section of the user interface, A system for identifying commonly cited references comprising: at least one processor; a storage device comprising instructions, which when executed by at least one processor, configure the at least one processor to perform operations comprising: A non-transitory computer-readable medium for identifying commonly cited references comprising instructions, which when executed by at least one processor, configure the at least one processor to perform operations comprising: receiving a search query from a computing device, least one database, from a computing device, a user interface for display on the computing device; the user interface including:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Further, these claim limitations do not recite the particularity, transformative acts, or types of improvements to a computer or technical field like those found in patent subject matter eligible examples; the claims recite “a commonplace business method [i.e., patent examination] being applied on a general purpose computer” (see MPEP § 2106.05(a) Part (II)) without stipulating any particularity to that computer for how it implements that process (see MPEP § 2106.05(b) in a transformative way other than presenting information resulting from an otherwise analog business process (see MPEP § 2106.05(c)).
As a result, claims 1, 8 and 15 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-4, 7, 9-11, 14, 16-18 and 21 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 2 recites “further comprising: comparing the technology experience score for the examiner to technology experience scores for other examiners in an art unit of the examiner to determine an art unit experience comparison score; and wherein the experience section includes the art unit experience comparison score”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-4, 7, 9-11, 14, 16-18 and 21 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A method for identifying commonly cited references, comprising: generating a user interface for display on a computing device;  via the user interface, querying at least one database with the search query; from the at least one database, for display on the user interface, transmitting an update command to the at least one database for an entry of the examiner with the list of the common references cited by the examiner in rejections, for display in the reference section of the user interface, for display in the allowance rate section of the user interface, A system for identifying commonly cited references comprising: at least one processor; a storage device comprising instructions, which when executed by at least one processor, configure the at least one processor to perform operations comprising: A non-transitory computer-readable medium for identifying commonly cited references comprising instructions, which when executed by at least one processor, configure the at least one processor to perform operations comprising: receiving a search query from a computing device, least one database, from a computing device, a user interface for display on the computing device; the user interface including:” are insufficient to amount to significantly more. Applicant’s originally submitted specification describes the computer components above at least in: [0038]-[0039]: general purpose hardware, [0019]-[0021] describes the user interface, [0012] recites “In various examples, a user may use the computing device 116 (e.g., desktop computer, laptop, tablet, mobile phone) to begin execution of an application to interact with or help generate the data described herein. The application may be stored on the computing device 116 or may be served to the computing device 116 from a server, such as the web server 106. In various examples, the data presented to the user in the application may be locally stored, remotely stored, dynamically calculated, or combinations thereof. While a single application is described herein, multiple applications may be used. For example, one application may be used to retrieve a profile of an examiner-as described in more detail below-and a different application may be used to monitor potential abandonments. For illustration purposes, the application will be discussed as a web application served from the web server 106 to the computing device 116”. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
Independent Claims 8 and 15 is/are parallel to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-4, 7, 9-11, 14, 16-18 and 21 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 8 and 15. As a result, Examiner asserts that dependent claims, such as dependent claims 2-4, 7, 9-11, 14, 16-18 and 21 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
Prior Art Rejection Withdrawn	
	In light of applicants arguments submitted on 08/15/19 page(s) 10-13, the amendments filed by applicants to previously presented claims in light of the originally filed disclosure the previously cited prior art rejection has been withdrawn for following reasons:
The amended claims recite the following:
“A method for identifying commonly cited references, comprising: generating a user interface for display on a computing device; receiving, via the user interface, a search query, the search query identifying an examiner in a patent office; querying at least one database with the search query; in response to the querying, receiving results from the at least one database, the results including experience metrics for the examiner, reference metrics for the examiner, and allowance metrics for the examiner, wherein the reference metrics includes references cited by the examiner for patent rejections and wherein the allowance metrics includes case law references cited in office action responses against patent rejections of the examiner; transmitting, for display on the user interface, a name for the examiner, an experience section, a reference section, and an allowance rate section, wherein the experience section includes a technology experience score for the examiner based on the experience metrics, the reference section includes the reference metrics, and the allowance rate section includes: the allowance metrics; allowance visualization options; and an allowance visualization based on the allowance metrics and a selected visualization option of the allowance visualization options; calculating for each respective reference of the references cited, a total number of instances where the respective reference was cited by the examiner; selecting references for a list of most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; transmitting an update command to the at least one database for an entry of the examiner with the list of the common references cited by the examiner in rejections; calculating for each respective case law reference of the case law references cited in office action responses against patent rejections, a total number of instances where the respective case law reference was cited in office action responses against patent rejections for patent applications which were allowed; selecting case law references for a list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited; transmitting, for display in the reference section of the user interface, the list of the most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; and transmitting, for display in the allowance rate section of the user interface, the list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited.”
	The most recent amendments are underlined above, and are supported by the specification at least in [0018] as follows:
	“[0018] The data analyzer module 102 may also analyze the success rate of arguments made in responses to an Office Action. A successful argument may be determined by looking at the art cited against a claim before and after an argument or by textual analysis of a response to arguments section of a subsequent Office Action. The data analyzer module 102 may also determine the success rate of cited case law by an Applicant in a response. For example, the outcome of citing a particular case in response to a § 101 rejection may be stored in a database.  Over time, this may allow a user to see what cases are most likely to overcome § 101 rejections (or 112, 102, 103, etc.) A more granular approach may also be used. For example, a user of the application may be able to look at an individual examiner/art unit/tech center and see what case law has the best chance of success.”
	In light of the amendments and the description in the specification, previously cited references either independently or in combination do not show the combination of amended claim limitations above. For instance, 
	Holt; Christopher L. et al. (US 2015/0121185) shows [0032]: which shows a crawler, that periodically, or continuously, crawls through sources of publicly available information looking for examiner-written documents, or other suitable sources of information that become available and have not been previously stored in the database 21.  When the patent office data interface 13 finds such information, it may download, categorize and/or store the information in the database 21. Further, in [0054]: Holt shows an examiner allowance rate filter, an art unit allowance rate filter. Holt in Fig. 7C, shows comparison of an examiner’s pending, allowances issued and abandoned cases. Fig. 10, shows benchmarking examiner performance to show average statistics of examiners and then it allows you to choose filters that help you sort further. However, the reference does not show the combination of claim limitations above.
Van Luchene; Andrew S. et al. (US 2007/0219853; previously referred to as Van Luchene) shows ([0107]) the ability to create a database of all of the examiners and their histories.  Such information may be used to create a profile of a patent examiner.  This profile may be used to determine the examiner(s) with the most relevant experience in regards to each application received.  Profiles may include information regarding previous applications that the examiner has examined, the patent applications in the examiner's queue for examination, the examiner's efficiency rating, the prior art cited in the previous and/or waiting applications, the examiner's education, the examiner's particular area of expertise, the length of time it takes the examiner to examine an application, the examiner's grade or level, the examiner's current workload, the examiner's seniority, the examiner's previous experience, the examiner's training, the number of reissues in previously filed applications, the number of appeals filed, the results of appealed applications, or any combination thereof. [0197]: where examiner statistics related to each examiner’s office actions, rejections, reference history etc. is studied, also, see Fig. 4, [0181]: examiner experience, qualification, education and score, where technology center have been identified. [0105]: examiner experience and history. [0107]: examiner experience, examiner’s previous experience and examiner’s training, [0126]: examiner experience, examiner training and examiner score, [0147]: examiner with the most relevant experience is determined, [0181]: examiner experience, qualification, education and score. However, the reference does not show the combination of claim limitations above.
Van Luchene; Andrew S. et al. (US 2007/0220041; previously referred to as Van Luchene1) shows in [0757] shows the office actions performed by the system or patent examiners utilizing the same prior art on similar patent applications (and their rejection rates). [0760]: shows the seniority or ranking of patent examiners who have cited the prior art for the similar patent applications in the past. [0761]: shows the number of times the prior art data is cited in similar patent applications. [0762]: shows the number of times the prior art data is accessed or the duration of such access by one or more end users and patent examiners to conduct searches on similar patent applications. Further, in [0132]: shows the ability to provide an automated web-based patent application preparation and submission tool.  In one embodiment, an end user can draft a patent application using an online tool. Once the patent application or portion thereof is created, the document can be submitted to: (i) a researcher for further research, (ii) a patent attorney for further drafting, or (iii) the patent office. However, the reference does not show the combination of claim limitations above.
	
Response to Argument
Applicant’s Argument #1
Applicants argue on page(s) 10-12 of applicants’ remarks that “With the release of the 2019 Revised Patent Subject Matter Eligibility Guidance, the USPTO also released a set of subject matter eligibility examples.' Applicant has previously noted that in the explanation of claim f of example 37, under the 2A-Prong 2 Analysis, the analysis explains why the claim is eligible based on integrating the mental process into a practical application and thus not directed to the recited judicial exception …… On page 16 of the Office Action, the Examiner alleges that Applicant's claims are "merely instructions to implement the abstract idea on a computer." The Examiner concludes with the blanket statement that "[m]ere instructions to apply an exception using computer component cannot provide an inventive concept." This is inherently not true as Step 2A, Prong 2 ……. The analysis under Step 2A Prong 1 even recites "The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping."6 Yet the example claim 1 is eligible based on the integration into a practical application. Thus, the Examiner's assertion that instructions to apply the exception on computer components is not an inventive concept is incorrect when the claim is integrated into a practical application. Just as the example claim integrates the exception into a practical application, so does Applicant's claims, and thus are patent eligible.” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that in response to applicants arguments related to 2A the claimed invention is not overgeneralized as is argued by the applicants, instead, the examiner summarizes the broadest reasonable interpretation of the claimed invention and how it relates to concepts identified by the courts as being abstract. The groups used in the 101 rejection above to identify if a claim recites an abstract idea. The groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Regarding applicants’ arguments about the user interface, in [0019]-[0021] the specification describes the user interface. Also, see [0012] recites “In various examples, a user may use the computing device 116 (e.g., desktop computer, laptop, tablet, mobile phone) to begin execution of an application to interact with or help generate the data described herein. The application may be stored on the computing device 116 or may be served to the computing device 116 from a server, such as the web server 106. In various examples, the data presented to the user in the application may be locally stored, remotely stored, dynamically calculated, or combinations thereof. While a single application is described herein, multiple applications may be used. For example, one application may be used to retrieve a profile of an examiner-as described in more detail below-and a different application may be used to monitor potential abandonments. For illustration purposes, the application will be discussed as a web application served from the web server 106 to the computing device 116”. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.
The limitations applicants are arguing about are not practical applications. As noted above in the 101 rejection, the limitations are such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
Applicants’ arguments have been addressed above in the 101 rejection above. Also, applicants originally submitted specification recites [0038]-[0039]: general purpose hardware which shows that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.
Further, in example 37, it was found that the claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. Further, in the background of the example, it is explained that applicant’s invention addresses this issue by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use. In a first preferred embodiment, the amount of use of each icon is automatically determined by a processor that tracks the number of times each icon is selected or how much memory has been allocated to the individual processes associated with each icon over a period of time (e.g., day, week, month, etc.). In another embodiment, the user can choose to manually enter which icons are used most often using any of a number of ordering and/or ranking systems known to those skilled in the art.
This example is very different from the present application which simply displays information, including calculated information. There is no automatic relocation of icons being displayed based on different factors like usage, memory allocation as is recited in example 37. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2004/0181427) BIERNACKI J V et al. Computer implemented patent portfolio analysis method involves analyzing text of claim to generate claim breadth metric and storing breadth metric in computer-readable data set.
(US 2005/0210009) Tran, Bao. Systems and methods are disclosed for providing an electronic file for intellectual property applications by receiving electronic file wrapper information from a patent office; and generating a single electronic document for an entry in the electronic file wrapper information, the document having all images for the entry consolidated therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624